Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				           ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: None of the cited art discloses or teaches a  device to cause the processor to effectuate operations comprising a combination of: the plural roles comprise an identity including at least one of: a credential data or a historic response data; and when an alert indicating an event requiring a response is detected by a discovery module: searching the community to identify a responder from the plural roles, sending an opt-in signal to another device associated with the responder, receiving a confirmation from the responder confirming an ability to respond to the event and dispatching the responder to the event in response to receiving the confirmation from the responder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/KHANH Q DINH/Primary Examiner, Art Unit 2458